Order entered October 13, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00988-CV

                  IVERY CLARK WILLIAMS, Appellant

                                      V.

                      JOHNNY R. JOHNSON, Appellee

               On Appeal from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-00490-A

                                   ORDER

      Before the Court is appellant’s October 12, 2022 motion for records. We

GRANT the motion to the extent that we forward a copy of this motion to John

Warren, Dallas County Clerk, and Cathye Moreno, Official Court Reporter for

County Court at Law No. 1.       The clerk’s and reporter’s record are due on

December 15.

      Also before the Court is what appears to be appellant’s brief filed on

October 12, 2022. Appellant’s brief will be due thirty days after the record is
complete. See id. 38.6(a). Accordingly, no action will be taken on the relief

requested therein.

      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Warren; Ms. Moreno; and, all parties.

                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE